Long, J.
I concur in the result reached by my Brother *337Grant, on the ground that the plaintiffs wife should have stopped, and looked and listened, before attempting to cross the track.
Hooker, 0. J.
The plaintiffs wife approached the defendant’s railroad, in a lumber wagon, upon a highway. A bank and a woodpile obstructed a view of the track as she approached. The woodpile commenced about a rod from the highway, and extended 15 rods along and parallel with the track, at a distance of 18 feet therefrom. From the crossing the railroad could be seen for a distance of 80 rods. She drove upon a walk, and when her horses’ feet were between the rails she saw the train, and tried to turn them off from the track, but was struck by the engine, and injured.
Aside from any other question raised by this record, that of contributory negligence is conclusive. It was her duty to look both ways, after getting where she could see, before venturing upon the track, and she should have taken sufficient time to do so, though it became necessary to stop her team for the purpose. At a point 18 feet from the track, and while yet in a place of safety, she could have seen the train for a quarter of a mile, and the fact that she did not see it until it was close to her is conclusive of the fact of her negligence, in the- absence of exculpatory facts. A person is not justified in driving upon a straight track, in the face of an approaching train, without looking for it, and obstructions to the view, in proximity to the track, increase the obligation of extreme caution. Many decisions of this and other courts sustain the doctrine, which we will not further notice, in view of the full and repeated discussion of the question to be found in our reports.
The judgment should be affirmed.